Citation Nr: 0026917	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-12 148	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a left wrist injury (scaphoid fracture).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1995 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating decision of the 
San Diego, Regional Office of the Department of Veterans 
Affairs (VA).  The veteran's claims folder was thereafter 
transferred to the Los Angeles, California Regional Office 
(RO).

The issue of entitlement to service connection for 
gynecological conditions, claimed as bacterial vaginosis, 
yeast infections, and ovarian cysts, was originally included 
among the issues on appeal to the Board.  However, in an 
October 1999 decision, a hearing officer granted service 
connection for this issue.  This is considered a complete 
grant of the benefit sought on appeal.  Therefore, this issue 
is no longer on appeal to the Board. 


FINDING OF FACT

The veteran's service connected left wrist disability results 
in limitation of motion due to pain that equates to 
dorsiflexion of less than 15 degrees; there is no evidence of 
ankylosis of the left wrist.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of a left wrist injury (scaphoid fracture) have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5214, 5215 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 10 percent evaluation currently 
assigned to her service connected left wrist disability is 
inadequate to reflect her level of impairment.  She complains 
of pain and weakness when carrying things at work.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The record indicates that entitlement to service connection 
for status post scaphoid fracture, left, with open reduction 
internal fixation was established in a November 1998 rating 
decision, with an effective date of October 21, 1998, the day 
after the veteran's discharge from active service.  A 10 
percent evaluation was assigned for this disability also 
effective from October 21, 1998, which currently remains in 
effect.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's disability is evaluated under the rating codes 
for traumatic arthritis, and limitation of motion of the 
wrist.  Arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the wrist merits a 10 percent 
evaluation for either hand when dorsiflexion is less than 15 
degrees, or when palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a, Code 5215.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes VA treatment records 
dated from April 1999 to May 1999.  April 19, 1999, records 
show that the veteran had fallen on her left wrist two days 
before her current treatment.  She had a history of a 
previous injury in May 1997.  On examination, there was 
swelling over the veteran's wrist, with pain.  She was able 
to move her fingers.  The diagnostic impression was status 
post fall, rule out fracture.  An X-ray study obtained at 
this time revealed a new torus fracture of the distal left 
radial metaphysis.  Her arm was placed in a splint.  

The veteran was seen for her left wrist again on April 21, 
1999.  There was tenderness over the dorsal distal radius.  
There was no scaphoid tenderness and no wrist tenderness, and 
the scapholunate junction was okay.  An X-ray study revealed 
slight dorsal cortical buckling corresponding with tender 
point, and an old scaphoid fracture.  The assessment was 
distal radius torus fracture.  

May 1999 treatment records show that the veteran had the cast 
removed from her left arm.  She continued to complain of pain 
of the wrist on flexion and extension.  She denied any 
additional injury.  On examination, the flexion and extension 
of the left wrist were reduced.  There was tenderness over 
the lateral aspect.  The diagnostic impression was status 
post torus fracture with left wrist pain.  An X-ray study 
conducted at this time revealed a healing fracture of the 
lower end of the radius.  

The veteran was afforded a VA examination in August 1999.  
She had a history of a left scaphoid injury in service in May 
1997 due to a fall.  This was missed on the initial 
evaluation, but discovered about one month later.  It was 
treated with a cast, and afterwards she underwent open 
reduction and internal fixation.  The veteran reported that 
she continued to have problems with her wrist.  She was 
unable to carry objects for a prolonged period of time, and 
was unable to do any type of pushing, pulling, twisting, or 
probing.  She denied any numbness associated with the wrist, 
but did report weakness of the left hand.  On examination, 
she was found to be right handed.  The left wrist had a 
surgical mark on the volar aspect which was non-tender and 
non-disfiguring.  There was no redness, effusion, or swelling 
noted.  There was 30 degrees of dorsiflexion, with pain at 10 
degrees.  Palmar flexion was 30 degrees, with pain at 20 
degrees.  Radial deviation was 10 degrees, with pain at 5 
degrees and throughout.  Ulnar deviation was 15 degrees, with 
pain at 10 degrees and throughout.  Her range of motion was 
affected by pain, but fatigue, weakness, or lack of endurance 
did not have a functional impact.  An X-ray study revealed an 
incompletely healed navicular fracture.  The diagnosis was 
left wrist injury, status post operative repair with 
residual.  In his discussion, the examiner stated that the 
veteran had a limited range of motion without any signs of 
weakness or muscle atrophy.  She worked as a waitress, and 
reported that carrying food trays was very difficult for her, 
as was holding objects for an extended period of time.  She 
could make a fist, and grip strength was normal.  The veteran 
would have limitation in activities that required repetitive 
and prolonged wrist movement including lifting, pushing, and 
pulling.  

On the occasion of a hearing on appeal before a VA hearing 
officer in August 1999, the veteran, accompanied by her 
accredited representative, testified that she was employed as 
a waitress and that her service connected left wrist 
disability interfered with her ability to carry trays.  She 
stated that her left wrist was weaker than the right and 
became sore with increased physical activity.  The veteran 
also noted that she suffered from chronic pain.  She further 
indicated that she injured her left wrist after service 
discharge in April 1999.  It was noted that she did not take 
medication for the symptoms related to her service connected 
left wrist disability.  

The Board finds that the criteria for an evaluation in excess 
of 10 percent for the veteran's left wrist disability have 
not been met.  As noted above, a 10 percent evaluation is 
merited for both the dominant and nondominant wrist when 
dorsiflexion is less than 15 degrees, or when palmar flexion 
is limited in line with the forearm.  While the range of 
motion of the left wrist was not shown to be this restricted 
on the August 1999 examination, the additional impairment due 
to pain on motion equates to that of a 10 percent evaluation.  
However, this is the highest evaluation available for the 
veteran's left wrist disability under the appropriate rating 
diagnostic code.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic 
Code 5215.  The Board has considered entitlement to an 
evaluation in excess of 10 percent under other diagnostic 
codes, but none of them provide for such an evaluation.  
There is no evidence of ankylosis of the veteran's left 
wrist, so that an increased evaluation under that diagnostic 
code is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.  The diagnostic code for degenerative arthritis 
provides for a 20 percent evaluation under certain 
circumstances, but these do not apply in this case because 
the veteran has limitation of motion of the left wrist, and 
because only one major joint is involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Therefore, as the veteran is already 
in receipt of the highest evaluation that may be assigned 
under the appropriate diagnostic code, and as there are no 
other diagnostic codes that may be applicable, entitlement to 
a higher evaluation is not warranted.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b) (1999).  The veteran's report of left 
wrist pain on carrying heavy food trays at work has been 
noted.  However, there is no objective evidence that the 
veteran's service connected disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a left wrist injury (scaphoid fracture) is 
denied. 



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

